Citation Nr: 1522944	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-06 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial rating for hearing loss, rated as noncompensable prior to December 30, 2013, and 10 percent disabling thereafter.

2.  Entitlement to an effective date earlier than October 22, 2010, for the grant of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Stephen J. Wenger, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

That rating decision granted an initial noncompensable disability rating for hearing loss effective October 22, 2010.  An August 2014 rating decision increased the initial noncompensable disability rating to 10 percent, effective December 30, 2013.  Although a higher rating has been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran testified before the undersigned Veterans Law Judge at an April 2015 hearing in Washington, D.C.

The issue of whether previous RO decisions, to include rating decisions from December 1970, July 1975, and April 2007, contain clear and unmistakable error (CUE) has been raised by the record (see January 2015 representative statement) but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to an earlier effective date for the grant of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDINGS OF FACT

1.  Prior to December 30, 2013, the Veteran's hearing loss was manifested by no worse than level II hearing in the right ear and level I hearing in the left ear.

2.  Since December 30, 2013, the Veteran's hearing loss has been manifested by no worse than level III hearing in the right ear and level IV in the left ear.


CONCLUSIONS OF LAW

1.  Prior to December 30, 2013, the criteria for an initial compensable disability rating for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  Since December 30, 2013, the criteria for a disability rating in excess of 10 percent for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard November 2010 letter satisfied the duty to notify provisions for the underlying service connection claim.  The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records, service personnel records, and post-service VA and private treatment records have been obtained.

The Veteran was provided VA audiological examinations in January 2011 and December 2013.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon review of the Veteran's claims file, consideration of the Veteran's prior medical history and examinations, describe the hearing loss in sufficient detail so that the Board's evaluation is a fully informed one, and contain puretone audiometry and Maryland CNC Test results.  Thus, VA's duty to assist has been met.

II. Hearing Loss

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  A request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1.

In evaluating hearing loss impairment, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (2014).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

The Veteran was afforded VA examinations, with puretone audiometry and Maryland CNC Test results, in January 2011 and December 2013.

In January 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT 
20
15
20
40
55
LEFT
20
20
15
40
45

The average puretone threshold was 32 in the right ear and 30 in the left ear.  The puretone threshold at 500 Hz is not used in calculating the puretone threshold average but is used in determining whether or not a ratable hearing loss exists.  Speech audiometry revealed speech discrimination scores of 90 percent in the right ear and 98 percent in the left ear.  The audiometric results correspond to level II hearing in the right ear and level I hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  These numeric designations result in the assignment of a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII.

In December 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT 
35
45
30
50
70
LEFT
30
40
35
55
65

The average puretone threshold was 48.75 in the right ear and 48.75 in the left ear.  (The puretone threshold at 500 Hz is not used in calculating the puretone threshold average but is used in determining whether or not a ratable hearing loss exists.)  Speech audiometry revealed speech discrimination scores of 76 percent in the right ear and 72 percent in the left ear.  The audiometric results correspond to level III hearing in the right ear and level IV in the left ear.  See 38 C.F.R. § 4.85, Table VI.  These numeric designations result in a 10 percent evaluation.  See 38 C.F.R. § 4.85, Table VII.

The Board notes that none of the audiometry results show an exceptional pattern of hearing impairment; thus, the provisions of Table VIA do not apply.  See 38 C.F.R. § 4.86 (2014).

VA treatment records show that the Veteran has been seen for complaints of hearing loss.  The records do not contain audiometric such as recorded in the VA examination reports for adequately evaluating his hearing loss.

In this case, staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  Prior to the December 2013 (December 30, 2013) VA examination, noncompensable impairment was shown.  It became factually ascertainable that the Veteran's hearing loss worsened to be 10 percent disabling as of the December 2013 examination.  These are the initial ratings already assigned.  Thus, a higher initial rating is not warranted at any point since the award of service connection.

The Veteran and his representative have not set forth more than generalized contentions for a higher rating.  Instead, the primary contention is that an earlier effective date is warranted or that CUE was committed in prior decisions.  As noted in the introduction, the CUE request is being referred to the RO for adjudication.  Additionally, the effective date issue is addressed in the remand section.  The Board does not presently have jurisdiction to address either aspect of the case on the merits-only the initial rating can be addressed.

The Board considered whether referral for extraschedular ratings is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is therefore adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step which is a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular ratings inadequate.  With respect to the Veteran's hearing loss disability, it has been evaluated under the applicable diagnostic codes that have specifically contemplated the level of occupational impairment caused by his hearing loss.  The Veteran reported at both VA examinations that he had difficulty understanding people's speech, and the examiner considered his complaints.  Such impairment with occupational functioning and daily activities is contemplated by the schedular ratings.  The Veteran has not described functional effects that are considered "exceptional" or that are not otherwise contemplated by the assigned evaluation.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, referral for assignment of an extraschedular evaluation is appropriate here.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  That is, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU due to the Veteran's hearing loss, and thus, no consideration of this matter is warranted.

The Board has considered the benefit of the doubt rule.  However, because the preponderance of the evidence is against the Veteran's claim for increased initial ratings for hearing loss, the benefit-of-the-doubt rule is not applicable here.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  Therefore, the appeal must be denied.


ORDER

An initial compensable disability rating for hearing loss prior to December 30, 2013, is denied.

A disability rating in excess of 10 percent for hearing loss since December 30, 2013, is denied.


REMAND

A statement of the case (SOC) is required when a claimant files a notice of disagreement (NOD) with a determination.  38 C.F.R. § 19.26 (2014).  In a January 2012 rating decision, the RO granted service connection for hearing loss, effective October 22, 2010.  Regarding the issue of entitlement to an effective date earlier than October 22, 2010, for the grant of service connection for hearing loss, the Veteran's representative submitted an NOD.  As recognized by the RO in a March 2013 SOC, that NOD is dated February 27, 2012, and was received on March 11, 2012.  Importantly, the NOD expresses disagreement with the effective date of the initial grant of service connection for hearing loss.  Specifically, the representative asserts that the Veteran is entitled to compensation for hearing loss dating back to the 1970s.

To date, no SOC has been furnished expressly regarding the earlier effective date issue.  The March 2013 SOC appeared to touch on the matter, but in the end both that SOC, the September 2014 supplemental SOC and the VA Form 8 Certification of Appeal can reasonably read as only encompassing the initial rating issue.  Therefore, the issuance of an SOC is required regarding entitlement to an effective date earlier than October 22, 2010, for the grant of service connection for hearing loss.  The Board has jurisdiction solely to remand that issue for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Prepare an SOC regarding the issue of entitlement to an effective date earlier than October 22, 2010, for the grant of service connection for hearing loss.  This action is required unless the matter is resolved by granting the benefit sought by the Veteran or by the Veteran's withdrawal of the NOD.  If, and only if, a timely substantive appeal is filed, should that issue be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


